Exhibit 10.12
FORM OF AMENDMENT TO
EMPLOYMENT AGREEMENT
     This AMENDMENT to the Employment Agreement (the “Agreement”) entered into
as of [date of Agreement] by and between [name of Executive] (the “Executive”)
and THE ST. JOE COMPANY, a Florida corporation (the “Company”), shall be
effective as of December 7, 2009.
     WHEREAS, the Company and the Executive previously entered into the
Agreement in order to establish the terms and conditions of the Executive’s
employment with the Company, and previously adopted [description of any prior
amendment];
     WHEREAS, the Company and Executive have the power to further amend the
Agreement and now wish to do so;
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Executive and the Company,
intending to be legally bound, hereby amend the Agreement as follows:
     1. The definition of “Good Reason” in Section 1 of the Agreement is hereby
amended in its entirety as follows:
     “Good Reason” means the Executive’s termination of the Executive’s
employment for any one or more of the following reasons without the Executive’s
express written consent: (a) a significant diminution in the Executive’s
position, authority, comparable duties or responsibilities, excluding for these
purposes (but provided this list shall not be deemed to constitute an exclusive
list): (i) an isolated, insubstantial or inadvertent action not taken in bad
faith that is remedied by the Company within thirty (30) days after receipt of
written notice thereof given by the Executive as provided in Section 5.4 below,
(ii) a change in the person to whom (but not the position to which) the
Executive reports, or (iii) the Executive ceasing to be an executive officer
subject to Section 16(b) of the Exchange Act; (b) a material failure by the
Company to comply with any of the provisions of Section 4 of this Agreement
(including during a Change of Control Period only: (i) adopting a bonus plan
that does not have substantially similar terms and payments for comparable
performance, and (ii) providing Welfare Benefit Plans, Vacation and Fringe
Benefits and Perquisites that are in the aggregate materially less favorable to
the Executive than those in effect 90 days before the Change of Control) other
than an isolated, insubstantial or inadvertent failure not occurring in bad
faith that is remedied by the Company within thirty (30) days after receipt of
written notice thereof given by the Executive as provided in Section 5.4 below;
(c) the Company’s requiring the Executive to be based at any office or location
more than 50 miles from the location where the Executive was employed on the
Effective Date and in no event shall the Executive be required to travel outside
such location more often than 150 days in any calendar year; (d) any purported
termination by the Company of the

 



--------------------------------------------------------------------------------



 



Executive’s employment otherwise than as expressly permitted by this Agreement;
or (e) any failure by the Company to comply with and satisfy Section 9.3 of this
Agreement.
     2. Section 5.4 of the Agreement is hereby amended in its entirety as
follows:
     Termination by Executive for Good Reason. The Executive may terminate
his/her employment hereunder for Good Reason by giving the Company written
notice (“Notice of Termination for Good Reason”) of the termination, setting
forth in reasonable detail the specific conduct of the Company that constitutes
Good Reason and the specific provision(s) of this Agreement on which the
Executive relies. Such notice must be given within ninety (90) days after the
initial occurrence of the conduct of the Company that constitutes the Good
Reason for the termination for Good Reason to be effective. Such termination
shall be effective immediately upon the giving of notice, if the Company conduct
constituting the Good Reason is not subject to cure, or at the end of the cure
period if such conduct is subject to cure but has not been cured by the end of
such period. The failure by the Executive to set forth in the Notice of
Termination for Good Reason any fact or circumstance which contributes to a
showing of Good Reason shall not waive any right of the Executive hereunder or
preclude the Executive from asserting such fact or circumstance in enforcing the
Executive’s rights hereunder.
     3. The provisos at the end of Sections 6.4(a), 6.4(b), 6.5(b) and 6.5(c) of
the Agreement are each hereby deleted in their entirety and replaced in each
case with the phrase, “subject to Section 10.6 below.”
     4. Section 10.5 of the Agreement is hereby amended in its entirety as
follows:
     Payment of Gross-Up Payments. Notwithstanding any provision of this
Agreement to the contrary, any Gross-Up Payment due to the Executive under this
Agreement shall not be made until Executive has terminated his employment with
the Company. Executive shall be paid the initial Gross-Up Payment due to him
under this Agreement, if any, in a single sum, within five days after the later
of (i) the receipt of the Accounting Firm’s determination, or (ii) Executive’s
Date of Termination, subject to Section 10.6 below. All Gross-Up Payments by the
Company to Executive under this Agreement shall be paid in any event no later
than the last day of the Executive’s taxable year following the taxable year in
which the Executive remits the taxes to which a payment to the Executive by the
Company relates.
     5. Section 10.6 of the Agreement is hereby amended in its entirety as
follows:
     Code Section 409A.
     (a) This Agreement and the amounts payable hereunder are intended to
qualify for an exemption from, or alternatively to comply with the requirements
of, Section 409A of the Code, and shall be interpreted in accordance with such
intent. Notwithstanding the foregoing, to the extent any amount payable
hereunder is subject to

 



--------------------------------------------------------------------------------



 



taxes, penalties or interest under Section 409A of the Code, Executive shall be
solely liable for the payment of any such taxes, penalties or interest.
     (b) The payment of each amount payable under the Agreement shall be deemed
a separate “payment” for purposes of Section 409A of the Code.
     (c) With respect to any amount payable hereunder that is subject to
Section 409A of the Code, the following provisions shall apply:
          (i) For any such amount that is payable on the Executive’s termination
of employment, references to the Executive’s termination of employment, Date of
Termination and other similar terms shall mean the Executive’s “separation from
service” (or the date thereof) as defined in Section 1.409A-1(h) of the U.S.
Treasury Regulations, as amended, applying the default terms thereof;
          (ii) For any such amount that is payable on account of the Executive’s
termination of employment occurring at a time when the Executive is a “specified
employee” (as defined in Section 409A(a)(2)(B)(i) of the Code), if the payment
of such amount would otherwise occur within the first six months following the
Executive’s Date of Termination, then the payment of such amount shall be
delayed without interest until, and paid in a lump sum together with all other
such delayed amounts on, the earlier of (x) the date which is six months
following the Executive’s Date of Termination and (y) the date of the
Executive’s death. The determination of whether the Executive is a “specified
employee” within the meaning of Section 409A of the Code as of his Date of
Termination shall be determined by the Company under procedures adopted by the
Company; and
          (iii) For any such amount that is a reimbursement of expenses incurred
or an in-kind benefit (within the meaning of Section 409A of the Code), the
reimbursement or the in-kind benefit shall be made or provided in accordance
with the requirements of Section 409A of the Code.
     6. The Agreement, as amended hereby, shall remain in full force and effect.
     IN WITNESS WHEREOF, the Executive and the Company have executed and
delivered this Amendment on the date(s) set forth below.

                                          THE ST. JOE COMPANY
 
                       
 
  Date:           By:        
 
     
 
         
 
   
 
                                        EXECUTIVE
 
                       
 
  Date:           By:        
 
     
 
         
 
   

 